       1:20-cv-01972-SAL    Date Filed 05/03/21   Entry Number 63   Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA

    Walter Glass,                         )       C/A No.: 1:20-1972-SAL-SVH
                                          )
                      Plaintiff,          )
                                          )
         v.                               )
                                          )                 ORDER
    Jasmine Hill; Cunningham; Tyatta      )
    Davis; and Wali Khan,                 )
                                          )
                      Defendants.         )
                                          )


        This action was filed by Plaintiff on May 22, 2020. Pursuant to the

scheduling order entered by the court and subsequent extensions, the

deadline for filing dispositive motions, if any, was April 30, 2021. [ECF Nos.

24, 40, 49, 58]. This deadline has now expired.

        Because no dispositive motions were filed, 1 this case is ready for trial.

The Clerk is hereby directed to forward the file to the United States District

Judge for trial.

        IT IS SO ORDERED.


May 3, 2020                                   Shiva V. Hodges
Columbia, South Carolina                      United States Magistrate Judge




1 This order does not affect Defendants’ obligation to provide Plaintiff with
discovery responses by May 7, 2021. [ECF No. 61].
